SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2012 ON TRACK INNOVATIONS LTD. (Name of Registrant) Z.H.R. Industrial Zone, P.O. Box 32, Rosh-Pina, Israel, 12000 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): NA The IFRS financial statements and the appendix titled “Effects of Transition to IFRS” in this Form 6-K of the registrant are incorporated by reference into the registration statements on Form F-3(numbers 333-111770, 333-115953, 333-121316, 333-127615, 333-130324,333-135742, 333-142320, 333-153667 and 333-171507) and the registration statements on Form S-8 (numbers 333-101491, 333-116429, 333-128106, 333-140786, 333-149034, 333-149575, 333-173075 and 333-179306) of the registrant, filed with the Securities and Exchange Commission, to be a part thereof from the date on which this report is submitted, to the extent not superseded by documents or reports subsequently filed or furnished. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ON TRACK INNOVATIONS LTD. (Registrant) By: /s/Oded Bashan Oded Bashan Chief Executive Officer and Chairman Date: November 21, 2012 Press Release For Immediate Release OTI Reports First Nine Months 2012 Financial Results Rosh Pina, Israel – November 21, 2012 – On Track Innovations Ltd. (“OTI”) (NASDAQ GM: OTIV), a global leader in contactless technology that designs, develops and markets secure identification, payment and transaction processing technologies and solutions for use in secure ID, NFC, payment, petroleum and loyalty applications based on its extensive patent and IP portfolio, today announced its results for the three and nine month periods ended September 30, 2012. Financial Highlights for the Three and Nine Months Periods Ended September 30, 2012: · Total revenues increased by 9% for the three months ended September 30, 2012 to $9.3 million from $8.5 million for the three months ended September 2011. Total revenues for the nine months ended September 30, 2012 decreased by 16% to $29.7 million from $35.2 million for the first nine months of 2011 · Gross margin for the third quarter of 2012 was 55% compared to 45% for the same period last year.Gross margin for the nine months ended September 30, 2012 was 52%, compared to 49% for the same period in 2011 · Operating expenses for Q3 2012 decreased by 7% to $7.0 million from $7.5 million for same period last year. Operating expenses for the first nine months of 2012 decreased by 4% to $22.2 million from $23.1 million for the first nine months of 2011 · Net loss attributable to shareholders for Q3 2012 decreased by 48% to $1.9 million from $3.6 million last year. Net loss attributable to shareholders for the first nine months of 2012 $7.6 million, from $5.9 million last year · Adjusted EBITDA loss for Q3 2012 of $1.0 million from $2.8 million last year. Adjusted EBITDA loss for the first nine months of 2012 was $4.7 million, from $2.8 million last year · Cash, cash equivalents and short-term investments of $20 million as of September 30, 2012 Operational Highlights: · Order received for 17,000 NFC and Contactless Payment Readers: — To be deployed in Europe. Follows order of 30,000 readers in the first quarter of 2012 · OTI and Wright Express sign a strategic cooperation agreement: — Five year agreement with Wright Express appoints OTI as the exclusive reseller in South Africa of Wright Express’ Quantum+ solution · The City of Dover, NH Selects OTI’s EasyPark™ System — Dover is the first city in the Northeast of the U.S. to select EasyPark for public parking needs · Order received for $2 Million in orders for NFC and contactless payment readers for use in the U.S. · OTI introduces COPNI Wave - the first plug-in solution to turn mobile phones into NFC based mobile payment devices Oded Bashan, Chairman and CEO of OTI, commented: “our nine months results are in line with our expectations, as previously communicated.” Mr. Bashan continued: “the actions of the dissident shareholders are causing major disruption in running our day to day operations. This situation hurts all of our stakeholders.” Adoption of IFRS Effective as of January 1, 2012, OTI adopted International Financial Reporting Standards (“IFRS”) as published by the International Accounting Standards Board (“IASB”), replacing the previous reporting standard of U.S. Generally Accepted Accounting Principles (“US GAAP”).The comparative information for the first nine months of 2011 and as of December 31, 2011 provided herein has been restated to reflect the retrospective application of IFRS from the beginning of 2011.An explanation of how the transition from US GAAP to IFRS has affected OTI’s financial results is set out in the Appendix attached hereto. Use of Non-IFRS Financial Information This press release contains certain non-IFRS measures, namely, Adjusted Earnings Before Interest, Income Tax, Depreciation and Amortization ("Adjusted EBITDA”). Adjusted EBITDA represents earnings before interest1, income tax, depreciation and amortization, and further eliminates the effect of share-based compensation expense. OTI believes that Adjusted EBITDA should be considered in evaluating the Company's operations since they provide a clearer indication of OTI’s operating results. This measure should be considered in addition to results prepared in accordance with IFRS, but should not be considered a substitute for the IFRS results. The non-IFRS measures included in this press release have been reconciled to the IFRS results in the tables below. About On Track Innovations Ltd. (www.otiglobal.com) On Track Innovations Ltd. designs, develops and markets secure identification, payment and transaction processing technologies and solutions for use in secure ID, payment and loyalty applications based on its extensive patent and IP portfolio. OTI combines state-of-the-art, contactless microprocessor-based technologies and enabling hardware with proprietary software applications to deliver high performance, end-to-end solutions that are secure, robust and scalable. OTI solutions have been deployed around the world to address homeland security, national ID, medical ID, Near Field communications (“NFC”), contactless payment and loyalty applications, petroleum payment, parking and mass transit ticketing. OTI markets and supports its solutions through a global network of regional offices and alliances. OTI Contacts: Galit Mendelson VP, Corporate Relations ext. 111 galit@otiglobal.com Investor Relations: Todd Fromer / Garth Russell KCSA Strategic Communications 212-896-1215 / 212-896-1250 tfromer@kcsa.com /grussell@kcsa.com 1 “Financial expenses” Safe Harbor for Forward-Looking Statements: This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other Federal securities laws.Whenever we use words such as “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate” or similar expressions, we are making forward-looking statements.Because such statements deal with future events and are based on OTI’s current expectations, they are subject to various risks and uncertainties and actual results, performance or achievements of OTI could differ materially from those described in or implied by the statements in this press release.Forward-looking statements include statements regarding existing and future orders of our products, our exclusive reseller agreement with Wright Express and establishing a presence in the U.S., the deployment of our readers across the U.S. and European markets in the coming few quarters, the success of our newly introduced COPNI Wave product and the effect of actions and claims by dissident shareholders on OTI’s business. ,Forward-looking statements could be impacted by the effects of the protracted evaluation and validation periods in the U.S. and other markets for contactless payment cards, market acceptance of new and existing products and our ability to execute production on orders, as well as other risks and uncertainties, including those discussed in the “Risk Factors” section and elsewhere in our Annual Report on Form 20-F for the year ended December 31, 2011, and in subsequent filings with the Securities and Exchange Commission.Although we believe that the expectations reflected in such forward-looking statements are based on reasonable assumptions, we can give no assurance that our expectations will be achieved.Except as otherwise required by law, OTI disclaims any intention or obligation to update or revise any forward-looking statements, which speak only as of the date hereof, whether as a result of new information, future events or circumstances or otherwise. The content of websites or website links mentioned or provided herein are not part of this press release. # # # (TABLES TO FOLLOW) ON TRACK INNOVATIONS LTD. CONDENSED CONSOLIDATED BALANCE SHEET (In thousands, except share and per share data) September 30 December 31 (Unaudited) (Unaudited) Assets Current assets Cash and cash equivalents $ $ Short-term investments Trade receivables (net of allowance for doubtful accounts of $229 and $233 as of September 30, 2012 and December 31, 2011, respectively) Other receivables and prepaid expenses Inventories Total current assets Long term restricted deposit - Property, plant and equipment, net Intangible assets, net Goodwill Total Assets $ $ ON TRACK INNOVATIONS LTD. CONDENSED CONSOLIDATED BALANCE SHEET (In thousands, except share and per share data) September 30 December 31 (Unaudited) (Unaudited) Liabilities andEquity Current Liabilities Short-term bank credit and current maturities of long-term bank loans $ $ Trade payables Other current liabilities Total current liabilities Long-Term Liabilities Long-term loans, net of current maturities Employee benefits Royalty liability to the office of the Chief Scientist, net of current maturities Deferred tax liability 56 65 Total long-term liabilities Total Liabilities Liabilities related to discontinued operation - Commitments and Contingencies Equity Shareholders' Equity Ordinary shares of NIS 0.1 par value: Authorized – 50,000,000 shares as of September 30, 2012 and December 31, 2011; issued: 32,693,261 and 32,313,761 shares as of September 30, 2012 and December 31, 2011, respectively; outstanding: 31,514,562 and 31,135,062 shares as of September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Treasury shares at cost –1,178,699 shares as of September 30, 2012 and December 31, 2011. ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Shareholder’s equity Non-controlling interest ) ) Total Equity Total Liabilities and Equity $ $ ON TRACK INNOVATIONS LTD. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (In thousands, except share and per share data) Nine months ended September 30 Three months ended September 30 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues Sales $ Licensing and transaction fees Total revenues Cost of revenues Cost of sales Total cost of revenues Gross profit Operating expenses Research and development Selling and marketing General and administrative Amortization of intangible assets 57 Total operating expenses Operating loss ) Financial income (expenses), net ) ) ) Loss before taxes on income ) Taxes on income ) ) 22 ) Net loss ) Net loss (income) attributable to noncontrolling interest 58 60 22 (5 ) Net loss attributable to shareholders $ ) $ ) $ ) $ ) Basic and diluted net loss attributable to shareholders perordinary share $ ) $ ) $ ) $ ) Weighted average number of ordinary shares used in computing basic and diluted netloss per ordinary share ON TRACK INNOVATIONS LTD. UNAUDITED RECONCILIATION OF NON-IFRS ADJUSTMENT Reconciliation of Non-IFRS Financial Measures to IFRS Net Loss - Unaudited (In thousands, except share and per share data) Nine months ended September 30 Three months ended September 30 (Unaudited) (Unaudited) (Unaudited) (Unaudited) IFRS Net Loss $ ) $ ) $ ) $ ) Financial expenses (income), net 40 ) Depreciation Taxes on income 69 ) 58 Amortization expenses 57 TOTAL EBITDA $ ) $ ) $ ) $ ) Stock based compensation $ TOTAL ADJUSTED EBITDA $ ) $ ) $ ) $ ) ON TRACK INNOVATIONS LTD. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (In thousands, except share and per share data) Nine months ended September 30 (Unaudited) (Unaudited) Cash flows from operating activities Net loss $ ) $ ) Adjustments required to reconcile net loss to net cash used in operating activities: Stock-based compensation related to options and shares issued to employees and others Loss on sale of property and equipment - 24 Amortization of intangible assets Income taxes 9 12 Finance expenses (income) ) Depreciation ) ) Increase in employees benefits 99 Decrease in deferred tax liability (9 ) ) Linkage differences on receivable from sale of operation - ) Decrease (increase) in trade receivables, net ) Increase in other receivables and prepaid expenses ) ) Decrease (increase) in inventories ) Increase (decrease) in trade payables ) Decrease in other current liabilities ) Income taxes paid (9
